                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

CECILIA YARBROUGH, o/b/o                     )
J.B.S., a minor,                             )
                                             )
                      Plaintiff,             )
                                             )
                              v.             )       Case No. CIV-18-102-SPS
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                                   OPINION AND ORDER

       The claimant Cecilia Yarbrough requests judicial review pursuant to 42 U.S.C.

§ 405(g) of the decision of the Commissioner of the Social Security Administration

(“Commissioner”) denying benefits for her grandson J.B.S. under the Social Security Act.

The claimant appeals the decision of the Commissioner and asserts that the Administrative

Law Judge (“ALJ”) erred in determining J.B.S. was not disabled. For the reasons discussed

below, the Commissioner’s decision is hereby AFFIRMED.

                       Social Security Law and Standard of Review

       Disability for persons under the age of eighteen according to the Social Security Act

is defined as a medically determinable physical or mental impairment or combination of

impairments that causes marked and severe functional limitations and that can be expected


 1 On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
to cause death or that has lasted or can be expected to last for a continuous period of not

less than twelve months. See 20 C.F.R. § 416.906. Social Security Regulations implement

a three-step sequential process to evaluate a claim for Child’s Supplemental Security

Income Benefits under Title XVI of the Social Security Act. 1

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality

of evidence must take into account whatever in the record fairly detracts from its weight.”




   1
        Step one requires claimant to establish he is not engaged in substantial gainful activity, as
defined by 20 C.F.R. §§ 416.971-416.976. Step two requires claimant to establish he has an
impairment or combination of impairments that is severe. If claimant is engaged in substantial
gainful activity or is found not to have a medically determinable impairment or the impairment
causes a slight abnormality or combination of slight abnormalities resulting in no more than
minimal functional limitations, he is considered not disabled. At step three, claimant’s impairment
must meet, medically equal, or functionally equal the severity of an impairment in the listing of
impairments found in 20 C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments that meet or medically equal the requirements of the listing or that
functionally equal the listing and meet the duration requirement will be found disabled. See 20
C.F.R. § 416.924(a)-(d)(2).
                                                -2-
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                          Background and Procedural History

       J.B.S. was ten years old at the time of the administrative hearing (Tr. 36, 151). The

claimant alleges J.B.S. was disabled as of February 1, 2012, due to attention deficit

hyperactivity disorder (“ADHD”), explosive mood disorder, and depression (Tr. 45, 172).

On June 30, 2015, the claimant filed an application for supplemental security income

benefits under Title XVI (42 U.S.C. § 1381 et seq.) (Tr. 151-79). Her application was

denied. ALJ Deirdre O. Dexter conducted an administrative hearing and determined that

J.B.S. was not disabled in a written opinion dated March 31, 2017 (Tr. 12-30). The Appeals

Council denied review, so the ALJ’s findings represent the Commissioner’s final decision

for purposes of this appeal. See 20 C.F.R. § 416.1481.

                       Decision of the Administrative Law Judge

       The ALJ made her decision at step three of the sequential evaluation.            She

determined J.B.S. had the severe impairments of depressive disorder, ADHD, and impulse

control disorder, but that such impairments did not meet and were neither medically nor

functionally equivalent to any of the relevant listings (Tr. 15-29). The ALJ thus concluded

that J.B.S. was not disabled (Tr. 29-30).

                                            Review

       The claimant contends that the ALJ erred by failing to: (i) specifically analyze

whether J.B.S. met or medically equaled Listing 112.05 for intellectual disorders, and

(ii) consider all of the evidence in determining whether J.B.S. met or medically equaled

                                             -3-
Listing 112.11 for neurodevelopment disorders and whether J.B.S.’s impairments were

functionally equivalent to a listing. The Court finds these contentions unpersuasive.

       The relevant medical evidence reveals that Dr. Eric Broadway regularly treated the

claimant for ADHD from May 2013 through December 2016 (Tr. 319-67, 374-88, 419-

21). Initial treatment notes reflect persistent hyperactivity, aggressive behavior, and/or

difficulty focusing despite treatment, but by December 2014 J.B.S.’s concentration was

good and there were no complaints about his behavior (Tr. 333-67). Thereafter, J.B.S. was

consistently “doing well” with good concentration/focus and a good mood through August

2016 (Tr. 319-32, 374-87). At a follow-up appointment in December 2016, J.B.S.’s

grandmother indicated he needed medication for depression and J.B.S. agreed that he was

feeling depressed (Tr. 419).

       In November 2014, Randy Randleman, Ph.D., performed a psychological

consultative examination of J.B.S. (Tr. 305-16). He observed that J.B.S. approached the

session in a quiet and reserved manner, was suspicious but cooperative, was often fidgety,

worked slowly through the tasks, and wanted to give up on most items when they became

difficult (Tr. 307, 311). Dr. Randleman administered the Woodcock-Johnson III Tests of

Cognitive Ability (“WJ-III”) and indicated J.B.S.’s standard score of 76 placed him in the

low range of overall intellectual ability (Tr. 307, 309). Dr. Randleman found J.B.S.’s

inductive reasoning, word knowledge and comprehension, visual-auditory learning and

retrieval ability, and sight reading ability were mildly impaired; his automatic cognitive

processing and spelling ability were mildly impaired to within normal limits; and his ability

to recall details of complex stories and math calculation skills were normal (Tr. 308). He

                                             -4-
indicated that J.B.S.’s academic skills were within the average range when compared to

others his age (Tr. 314).      Dr. Randleman diagnosed the claimant with unspecified

disruptive, impulse control, and conduct disorder; ADHD; and persistent depressive

disorder (dysthymia) (Tr. 315).

       J.B.S. was initially placed on an Individualized Education Program (“IEP”) on

February 26, 2013 (first grade) (Tr. 207-11). His IEP showed his standard score of 82 on

the WJ-III test administered in October 2012 placed him in the low average range of

intellectual ability but his academic skills in sight reading, math calculation, and spelling

were within normal limits (Tr. 202). It was determined that J.B.S. needed modifications in

the classroom because his ADHD adversely affected his educational performance

(Tr. 211). J.B.S.’s subsequent IEP in May 2015 (second grade) showed he was reading at

a beginning of first grade level; his strengths were visual processing, fluid reasoning, letter-

word identification, and calculation; and he was placed in a regular classroom with

monitoring once per week for his reading, language arts, and math skills (Tr. 182-83).

J.B.S.’s March 2016 IEP (third grade) showed he was reading at an end of second grade

level, which was an improvement of more than a full grade level since the beginning of

third grade (Tr. 407-15). J.B.S. was maintained in a regular classroom with forty minutes

of direct instruction for basic reading skills every day (Tr. 410, 413).

       In August 2015, J.B.S.’s second grade teacher Morgan Hooper completed a teacher

questionnaire wherein she compared J.B.S.’s functioning to same-age, unimpaired children

(Tr. 242-49). Ms. Hooper indicated that J.B.S. had no serious problems or very serious

problems in any of the functional domains she assessed but had obvious problems or slight

                                              -5-
problems in all of them except the domain of moving about and manipulating objects,

where she identified no problems (Tr. 244-48). In the functional domain of acquiring and

using information, Ms. Hooper indicated, inter alia, that J.B.S. had an obvious problem

expressing ideas in written form, learning new material, and recalling and applying

previously learned material, and a slight problem comprehending oral instructions and

reading and comprehending written material (Tr. 243). She noted J.B.S. had a hard time

focusing and staying awake, did not study at home, and often struggled in class (Tr. 243).

In the domain of attending and completing tasks, Ms. Hooper indicated, inter alia, that

J.B.S. had an obvious problem focusing long enough to finish assigned activities or tasks,

completing class and homework assignments, completing work accurately without careless

mistakes, and working at a reasonable pace/finishing on time (Tr. 244). In the domain of

interacting and relating with others, she indicated, inter alia, that J.B.S. had an obvious

problem seeking attention appropriately, expressing anger appropriately, following rules,

and respecting/obeying adults in authority; a slight problem making and keeping friends,

asking permission appropriately, and relating experiences and telling stories; and no

problem playing cooperatively with other children (Tr. 245). She specifically noted

J.B.S.’s behavior and actions toward others varied based on the type of day he was having,

and that when he had bad days, he would move to a different area in the room or go out in

the hall to talk (Tr. 245). In the domain of caring for himself, Ms. Hooper indicated, inter

alia, that J.B.S had an obvious problem handling frustration appropriately, responding

appropriately to changes in his mood, and using appropriate coping skills to meet daily

demands of school environment, and a slight problem being patient when necessary

                                            -6-
(Tr. 247). As to J.B.S.’s health and physical well-being, Ms. Hooper noted he was calmer

and much more cooperative after taking his medication (Tr. 248).

       In September and October 2015, State agency medical consultants, Dr. Ron

Cummings and Dr. Victoria Cook, reviewed the record and completed a Childhood

Disability Evaluation Form (Tr. 69-71). They determined J.B.S. had a less than marked

limitation in acquiring and using information, attending and completing tasks, interacting

and relating with others, and caring for himself; and no limitation in moving about and

manipulating objects, and health and physical well-being (Tr. 69-70). Their opinions were

affirmed on review (Tr. 80-82).

       At step three in a childhood disability case, the ALJ must determine whether the

child’s impairment or combination of impairments medically equals or functionally equals

the listings. See Briggs v. Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001). If a child’s

impairment or combination of impairments does not meet or medically equal a listing, the

ALJ must then determine whether the child’s impairment functionally equals the listing,

which means that the impairment (or combination of impairments) results in marked

limitations in two domains of functioning or an extreme limitation in one domain of

functioning. See 20 C.F.R. § 416.926a(a). These domains include: (i) acquiring and using

information, (ii) attending and completing tasks, (iii) interacting and relating with others,

(iv) moving about and manipulating objects, (v) caring for yourself, and (vi) health and

physical well-being. See 20 C.F.R. § 416.926a(b)(1)(i)-(vi). When the ALJ determines

there is a marked limitation in one of the six domains, he has found the limitation seriously

interferes with the “ability to independently initiate, sustain, or complete activities.” Id.

                                             -7-
§ 416.926a(e)(2)(i). An extreme limitation interferes very seriously with a child's ability

to do these things. Id. § 416.926a(e)(3)(i). Consideration of functional limitations includes

information pertaining to functioning, such as reports of classroom performance,

observations from others, or evidence of formal testing. Id. § 416.926a(e)(1)(i-ii).

       In her written opinion, the ALJ determined that the claimant’s impairments did not

meet or medically equal Listings 112.04, 112.08, or 112.11. In making these findings, the

ALJ found that J.B.S. was moderately limited in his ability to understand, remember, or

apply information; interact with others; concentrate, persist, or maintain pace; and adapt or

manage himself (Tr. 16). As part of her analysis of these medical equivalence domains,

the ALJ noted generally that J.B.S was maintained on an outpatient basis with monthly

medication management and some counseling, multiple mental status examinations

remained largely unremarkable, and that his parent and/or guardian repeatedly commented

about the effectiveness of medication (Tr. 16). She then summarized the evidence,

including the claimant’s testimony, Dr. Broadway’s treatment notes, Dr. Randleman’s

consultative examination and standardized test results, Ms. Hooper’s teacher questionnaire,

and J.B.S.’s most recent IEP dated March 2016 (Tr. 18-21). She declined to give Dr.

Randleman’s opinions great weight, finding they were inconsistent with Dr. Broadway’s

treatment notes and J.B.S.’s IEP (Tr. 19).         She then gave the state agency medical

consultants’ opinions diminished weight because they issued their opinions in compliance

with regulations that were not in effect at the time of her decision but nonetheless

incorporated their findings as to the claimant’s domain-related limitations into her decision

(Tr. 22-29). The ALJ then discussed the medical evidence with regard to each of the six

                                             -8-
domains of functioning and concluded that J.B.S. did not functionally equal a listing

because he did not have a marked limitation in two domains of functioning or an extreme

limitation in one domain of functioning (Tr. 23-30).

       The claimant first contends that J.B.S. meets or medically equals the requirements

of Listing 112.05 for intellectual disorders and that the ALJ erred because she did not

specifically mention or discuss this listing at step three. Listing 112.05 provides, in

relevant part:

                 B.   Satisfied by 1 and 2 (see 112.00H)

                 1.   Significantly subaverage general intellectual functioning
                      evidence by a or b:

                      a.    A full scale (or comparable) IQ score of 70 or below on
                            an individually administered standardized test of
                            general intelligence; or

                      b.    A full scale (or comparable) IQ score of 71-75
                            accompanied by a verbal performance IQ score (or
                            comparable part score) of 70 or below on an
                            individually administered standardized test of general
                            intelligence; and

                 2.   Significant deficits in adaptive functioning currently
                      manifested by extreme limitation of one, or marked limitation
                      of two, of the following areas of mental functioning:

                      a. Understand, remember,         or   apply information   (see
                         112.00E1); or

                      b. Interact with others (see 112.00E2); or

                      c. Concentrate, persist, or maintain pace (see 112.00E3); or

                      d. Adapt or manage oneself (see 112.00E4).



                                            -9-
20 C.F.R. Pt. 404, Subpt. P, App. 1, § 112.05 (effective March 27, 2017). In support of

her argument that J.B.S. meets or medically equals Listing 112.05, the claimant references

the results of the WJ-III test administered by Dr. Randleman in November 2014.

Specifically, she asserts that J.B.S. meets or medically equals Listing 112.05(B)(1)(b)

because there is a 95% probability that J.B.S’s general intellectual standard score on the

WJ-III would range from 71-81 and his verbal ability score would range from 64-84.

However, the probability band the claimant refers to is not a report of J.B.S.’s November

2014 test results, rather it is merely an estimate of what he might be expected to score on

future testing. His actual November 2014 test results reflect a general intellectual standard

score of 76 and a verbal ability score of 74, both of which exceed the scoring requirements

of Listing 112.05(B)(1)(b) (Tr. 309). Without satisfying the significantly subaverage

general intellectual functioning requirement, the claimant is unable show that J.B.S. meets

or medically equals Listing 112.05(B). As such, the claimant’s remaining arguments

concerning the second prong of Listing 112.05(B) have no effect on the Court’s decision

and the Court finds the ALJ did not err in failing to explicitly discuss Listing 112.05.

       The claimant’s remaining arguments relate to the ALJ’s evaluation of J.B.S.’s

scores on the WJ-III test administered by Dr. Randleman in November 2014. She asserts

the ALJ engaged in improper “picking and choosing” by failing to discuss J.B.S.’s very

low visual-auditory learning score when making her findings that J.B.S. did not meet or

medically equal Listing 112.11 and did not functionally equal a listing. It is well-

established that an ALJ may not “pick and choose among medical reports, using portions


                                            -10-
of evidence favorable to h[er] position while ignoring other evidence.” Hardman v.

Barnhart, 362 F.3d 676, 681 (10th Cir. 2004); see also Carpenter v. Astrue, 537 F.3d 1264,

1265 (10th Cir. 2008). On the other hand, the ALJ is not required to discuss in detail each

piece of evidence in the record. See Clifton, 79 F.3d at 1009-10. (“The record must

demonstrate that the ALJ considered all of the evidence, but an ALJ is not required to

discuss every piece of evidence.”). In her decision, the ALJ specifically discussed J.B.S.’s

WJ-III overall general intelligence score (which is derived from all subtest scores,

including the visual-auditory learning score), his working memory score, and his academic

skills score (Tr. 19). Additionally, the ALJ discussed and analyzed Dr. Randleman’s

opinions, which were based, in part, on J.B.S.’s WJ-III test results (Tr. 19). Thus, the ALJ

clearly considered J.B.S.’s WJ-III test results and the Court finds no error.

       Nonetheless, the claimant argues that J.B.S. has an extreme limitation in visual-

auditory learning because his visual-auditory learning score on the WJ-III test was more

than three standard deviations below the mean, and therefore the ALJ should have found

he had at least a marked limitation in the medical equivalence domains of understanding,

remembering, or applying information and interacting with others, and in the functional

equivalence domains of acquiring and using information and attending and completing

tasks. In support of her findings that the claimant was either moderately or less than

markedly limited in the domains at issue, the ALJ relied on the effectiveness of medication

in treating J.B.S.’s ADHD and behavior issues, Dr. Broadway’s unremarkable mental

status examinations, J.B.S.’s March 2016 IEP indicating “great benefit” from classroom

modifications, and Ms. Hooper’s teacher evaluation that found J.B.S. had no serious

                                            -11-
problems or very serious problems in any of the functional domains (Tr. 16, 23-27).

Furthermore, J.B.S.’s May 2015 IEP listed his visual processing and fluid reasoning as

strengths, the state agency medical consultants found J.B.S. had no marked or extreme

limitation in any of the functional domains, and Dr. Randleman indicated J.B.S.’s visual-

auditory learning and retrieval ability was only mildly impaired and his visual motor

integration skills were adequate (Tr. 69-71, 80-82, 183, 308-10). The Court thus finds that

substantial evidence supports the ALJ’s decision that J.B.S. had no marked or extreme

limitations in any of the relevant domains. J.B.S.’s isolated very low score on a WJ-III

subtest administered prior to achieving optimal medication management of his ADHD does

not overcome this substantial evidence. The essence of the claimant’s appeal is that the

Court should reweigh the evidence and reach a different result, which the Court simply

may not do. See, e. g., Casias, 933 F.2d at 800.

                                       Conclusion

      In summary, the Court finds that correct legal standards were applied by the ALJ,

and the decision of the Commissioner is therefore supported by substantial evidence. The

decision of the Commissioner of the Social Security Administration is accordingly hereby

AFFIRMED.

      DATED this 25th day of September, 2019.


                                  ____________________________________
                                  STEVEN P. SHREDER
                                  UNITED STATES MAGISTRATE JUDGE




                                           -12-
